Citation Nr: 0816967	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

This case was remanded by the Board in January 2008 to 
schedule the veteran for a hearing before a Veterans Law 
Judge at the RO, in accordance with the veteran's request.  
The veteran's representative withdrew the veteran's request 
for a hearing in April 2008, and the case has now been 
returned to the Board for further appellate consideration.

In December 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A July 1954 rating decision denied service connection for 
schizophrenic reaction, catatonic type, finding that the 
evidence was insufficient to show the veteran's schizophrenia 
was related to his active service; notice of this decision 
was issued on July 9, 1954; the veteran did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the July 1954 decision, when considered with previous 
evidence of record, does not relate to the unestablished fact 
of a medical nexus between the veteran's schizophrenia and 
his active service, and does not have a reasonable 
possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The July 1954 rating decision to deny service connection 
for schizophrenic reaction, catatonic type, became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence received since the RO's July 1954 rating 
decision is not material to the claim of service connection 
for schizophrenia, and the claim is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2007); 38 
C.F.R. 
§§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA letters dated in August 2002 and August 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, including dates and places the veteran received 
medical treatment, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the veteran to send in any evidence in the veteran's 
possession that pertains to the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the United States 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice in a claim to reopen must include (with some degree of 
specificity) notice of the basis for the prior denial of the 
claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.  The August 2002 and August 2006 letters provided 
the veteran with proper notice of his and VA's 
responsibilities in claims development.  The letters also 
specifically advised the veteran that to reopen the claims, 
he needed to submit new and material evidence that related to 
a relationship between his psychiatric disorder and service, 
or evidence of in-service occurrence of his psychiatric 
disorder.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was supplied with notice of this type in March 2006, 
and this notice was followed by the November 2006 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The Board thus finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, private medical records, and lay 
statements have been associated with the record.  

Moreover, no VA examination is necessary to satisfy the duty 
to assist in the veteran's claim of service connection for 
schizophrenia.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must obtain a medical examination or 
opinion when such is necessary to make a decision on a claim.  
Specifically, a VA examination is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  In the 
present case, the record does not contain evidence of a 
current diagnosis of schizophrenia that is etiologically 
related to service.  In such circumstances, there is no duty 
to obtain a medical examination or opinion.  McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006). 
 
Therefore, the duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a July 1954 rating decision, the RO denied 
the veteran's claim of service connection for schizophrenic 
reaction, catatonic type, on the basis that the disorder was 
not related to the veteran's active service.  Notice of this 
decision was issued on July 9, 1954.  The veteran did not 
submit a notice of disagreement within one year of issuance 
of notice of this decision.  Therefore, the July 1954 
decision denying service connection for schizophrenic 
reaction, catatonic type, became "final" under 38 U.S.C.A. § 
7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the July 1954 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

At the time of the July 1954 rating decision, the records for 
review in connection with the veteran's claim of service 
connection for schizophrenic reaction, catatonic type, 
included an April 1954 letter from a private psychiatrist in 
which the psychiatrist stated that he did not honestly feel 
that the veteran's schizophrenic reaction was a service-
connected disability.  The psychiatrist went on to state that 
it was reasonable to say that the veteran's schizophrenia was 
service-aggravated, because most of his delusions were 
distinctly related to his period of service.  The record also 
contained a June 1954 VA social history report, that provided 
detailed accounts from the veteran's family and friends 
concerning the veteran's behavioral changes following a March 
1947 in-service airplane crash.    

Following the July 1954 rating decision, additional evidence 
of record includes a July 1955 form requesting authorization 
for treatment of the veteran's psychiatric condition 
completed by the author of the April 1954 letter.  The 
psychiatrist noted that it was clear that the veteran's 
service experience, particularly the March 1947 crash, served 
as an aggravating factor in his emotional illness.  The 
psychiatrist then opined that the veteran's illness was not 
caused by service, but was aggravated by service.  The claims 
file also contains detailed records from the veteran's 1954, 
1960, 1966, and 1967 psychiatric hospitalizations, and lay 
statements from the veteran explaining that his 1954 
schizophrenia diagnosis was in error.  

As noted, the veteran's claim of service connection for 
schizophrenic reaction was denied because there was 
insufficient evidence of a relationship between the veteran's 
psychiatric disorder and his active service.  The evidence 
associated with the record since the July 1954 rating 
decision is cumulative in nature.  The July 1955 document 
contains an opinion that the veteran's schizophrenia was 
aggravated by his active service; however, the April 1954 
letter from the same psychiatrist offering the same opinion, 
that the veteran's schizophrenia was aggravated by his active 
service, was already of record at the time of the July 1954 
rating decision.  No other evidence has been received 
subsequent to the July 1954 rating decision that pertains to 
a nexus between the veteran's psychiatric disorder and his 
active service.

Furthermore, the Board notes that the post-1954 evidence 
includes a July 2003 VA post traumatic stress disorder (PTSD) 
examination report which notes that, upon an extensive review 
of the veteran's medical records, the examiner found the 
veteran's 1950s diagnosis of schizophrenia was not the 
equivalent to a diagnosis of schizophrenia in 2003.  The 
symptoms that were often described at that time were those of 
increased agitation and anxiety.  Though the veteran had a 
history of having thoughts deemed to be a disorder, these 
appeared to be always related to his service experience.  
More importantly, the examiner noted that it was his opinion 
that the veteran's symptoms of disordered thought that 
occurred years ago were part of the veteran's PTSD as all his 
disordered thought symptoms appeared to be related to his 
service time trauma.  The Board notes that the veteran is 
already service-connected for PTSD.


In sum, the Board finds that the evidence received since the 
July 1954 rating decision does not raise a reasonable 
possibility of substantiating the claim, and is not 
considered new and material.  The claim of service connection 
for schizophrenia, therefore, is not reopened. 


ORDER

New and material evidence not having been received, service 
connection for schizophrenia is not reopened.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


